DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 17/323,547 filed 18 May 2021. Claims 1-11 pending.

Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A method of transitioning an aircraft from a rotary flight mode to a non-rotary flight mode, the method comprising: (a) providing an aircraft, comprising: a proprotor assembly including a plurality of proprotor blades configured to transition between an extended position and a stored position; a transmission configured to transmit torque to the proprotor assembly; a clutch, comprising: a synchronizer, comprising: a first friction element coupling a drive input to an engine, the first friction element including a first friction surface; a second friction element coupling a driven output to the proprotor assembly, the second friction element including a second friction surface; and a first piston configured to cause relative translation between the first friction element and the second friction element; and a locking mechanism, comprising a second piston configured to cause relative translation between the driven output and the drive input; (b) actuating the first piston to cause contact between the first friction surface and the second friction surface; (c) actuating the second piston to cause splines on 
Claim 4:
A method of transitioning an aircraft from a non-rotary flight mode to a rotary flight mode, the method comprising: (a) providing an aircraft, comprising: a proprotor assembly including a plurality of proprotor blades configured to transition between an extended position and a stored position; a transmission configured to transmit torque to the proprotor assembly; a clutch, comprising: a synchronizer, comprising: a first friction element coupling a drive input to an engine, the first friction element including a first friction surface; a second friction element coupling a driven output to the proprotor assembly, the second friction element including a second friction surface; and 17Docket No. 0021-00219-DIV a first piston configured to cause relative translation between the first friction element and the second friction element; and a locking mechanism, comprising a second piston configured to cause relative translation between the driven output and the drive input; (b) actuating the first piston to cause contact between the first friction surface and the second friction surface; (c) actuating the second piston to cause splines on the driven output to engage splines on the drive input; and (d) actuating the first piston to disengage the second friction surface from the first friction surface.
Claim 7:
A method of operating an aircraft convertible between a rotary flight mode and a non- rotary flight mode, the method comprising: (a) operating a turbine engine to: 18Docket No. 0021-00219-DIV (1) provide torque to a proprotor assembly for providing rotor thrust during the rotary-flight mode, the proprotor assembly having a plurality of blades; or (2) provide engine thrust for propulsion during non-rotary flight mode; (b) providing a clutch configured for converting between flight modes, the clutch comprising: a first friction element coupling a drive input to the engine; a second friction element coupled to a driven output; and a first actuator configured to cause relative motion between the first friction element and the second friction element; and a second actuator configured to cause relative motion between the driven output and the drive input; and (c) operating the clutch by: (1) actuating the first actuator to engage the first friction element with the second friction element; then (2) actuating the second actuator to cause splines on the driven output and splines on the drive input to engage for rotary flight mode or to disengage for non- rotary flight mode; and then (3) actuating the first actuator to disengage the first friction element from the second friction element.
Regarding claims 1, 4, and 7 the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the claims require a version of a synchronizer with two friction surfaces, locking mechanism, and two pistons. The combination of elements are then used to transition an aircraft between rotary flight mode and non-rotary flight mode or non-rotary flight mode and rotary flight mode. The method of each independent claim involves displacement of shafts as well as friction .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2019/0276142, 2019/0277353, 2019/0276142 teach a torque coupling for a rotary propulsion system. However, the system fails to teach or disclose the specific features, including the friction surfaces, pistons, and displaceable shafts, of the claimed invention.

the synchronizer, locking mechanism, and rotary seal. However, it does not disclose a plunger that causes relative translation between the drive output and drive input. Both the drive input and drive output can rotate relative to each other, but cannot translate relative to each other.
2017/0016486 teaches a synchronizer, and clutch. However, it does not disclose a plunger that causes relative translation between the drive output and drive input or a rotary seal. Both the drive input and drive output can rotate relative to each other, but cannot translate relative to each other.
2016/0160938 teaches a synchronizer and shafts that can translate relative to each other. However, there is not clutch or rotary seal disclosed.
2009/0272212 teaches a synchronizer and shafts that can translate relative to each other. However, there is not clutch or rotary seal disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659